J-S22006-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

S.M.,                                           IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

R.J.,

                            Appellee                 No. 1802 MDA 2016


                 Appeal from the Order Entered October 3, 2016
             In the Court of Common Pleas of Susquehanna County
                     Civil Division at No(s): 2016-397 C.P.


BEFORE: SHOGAN, MOULTON, and PLATT,* JJ.

MEMORANDUM BY SHOGAN, J.:                            FILED APRIL 21, 2017

        S.M. (“Mother”) appeals from the order entered October 3, 2016,

denying her relocation with the parties’ son, E.J. (“Child”), age five, born in

January of 2012, from Susquehanna County, Pennsylvania, to Foxworth,

Mississippi. We affirm.

        Mother and R.J. (“Father”) are not married but lived together on and

off, finally separating in the fall of 2012. N.T., 6/13/16, at 11. Prior to the

instant proceeding, there was no court-ordered custody; the parties

proceeded with a custody arrangement by agreement and without court

intervention. Trial Court Opinion, 10/3/16, at 1. The trial court represents

that there is no dispute that the parties have maintained a good relationship
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S22006-17


with each other “even after their separation and have always worked

together in raising their son.” Id. Mother has never sought court-ordered

child support from Father “as she never wanted to create any animosity

between the parties.” Id.

      The trial court set forth the procedural history of this matter as

follows:

             On April 25, 2016, Mother filed a custody complaint
      together with a notice of proposed relocation to . . . Foxworth,
      Mississippi. Mother did not provide any specific information in
      her notice of proposed litigation as Mother contended that any
      relocation was “contingent” upon awarding Mother primary
      physical custody and approving the proposed relocation.
      (Relocation Notice). On May 6, 2016, Father filed a counter-
      affidavit regarding relocation indicating that Father objected to
      the proposed relocation. On that same date, Mother filed a
      petition for special relief seeking immediate court approval of her
      relocation pending a full custody hearing. Likewise, Father filed
      a petition for special relief contending that Mother had already
      removed [Child] from Susquehanna County, and sought an
      interim order that prevented Mother from removing [Child] from
      Susquehanna County pending a relocation hearing.

            On May 11, 2016, the [c]ourt scheduled a hearing on
      Mother’s petition for special relief for June 13, 2016, but the
      [c]ourt did not enter any interim order that would have
      permitted Mother to relocate with [Child] to Mississippi prior to
      any hearing.     The [c]ourt likewise scheduled a hearing on
      Father’s petition for special relief for June 13, 2016, and the
      [c]ourt directed that neither party was to remove [Child] from
      Susquehanna County without court approval.

             On June 13, 2016, the parties appeared to address their
      cross-petitions for special relief and essentially began submitting
      testimony related to the underlying relocation question. At the
      conclusion of that hearing, the [c]ourt denied both parties’
      petitions for special relief, but permitted Mother “to take [Child]
      from Susquehanna County for any partial custody and/or
      visitation purposes to visit the State of Mississippi, as her job will

                                      -2-
J-S22006-17


      allow, provided that she does get the minor child back for
      regular scheduled contact with [F]ather.” The [c]ourt then set
      the matter down for a full custody hearing on June 30, 2016.
      The parties were unable to conclude their testimony at the June
      30, 2016 hearing, and subsequent hearings were conducted on
      August 8, 2016 and September 22, 2016.1
            1
              At the conclusion of the August 8, 2016 hearing,
            the [c]ourt established a set custody schedule for
            Father as it was discovered that the intent of the
            June 13, 2016 Order was not being honored, i.e.,
            Mother had taken [Child] to Mississippi but was not
            continuing to maintain the former regular schedule
            of partial custody with Father established between
            the parties. For this reason, the [c]ourt ordered that
            Father would have partial custody for a three day
            period every other week and that Father received
            one (1) full week of partial custody between August
            20 through August 27, 2016.

Trial Court Opinion, 10/3/16, at 1–3.

      Following the hearings, the trial court awarded the parties joint legal

custody of Child with primary physical custody to Mother and periods of

partial physical custody to Father. The trial court denied Mother’s relocation

to Mississippi.    Following the court’s denial of Mother’s motion for

reconsideration on October 25, 2016, Mother filed a timely notice of appeal

to this Court on November 2, 2016.         Both Mother and the trial court

complied with Pa.R.A.P. 1925.

      Mother raises the following issues on appeal:

      Did the Trial Court commit an abuse of discretion and err as a
      matter of law by drawing unreasonable inferences and arriving
      at unreasonable conclusions from the evidence presented, and
      by ignoring applicable appellate law in coming to those
      unreasonable conclusions and inferences, such that the Trial


                                    -3-
J-S22006-17


       Court’s denial of [Mother’s] proposed relocation and custody
       determination amounts to a gross abuse of discretion?

       Did the Trial Court commit an abuse of discretion and err as a
       matter of law by imposing burdens on [Mother] to show that a
       relocation was in the best interests of [Child] when the burdens
       utilized in arriving at the Trial Court’s decision are unknown in
       Pennsylvania Law?

Mother’s Brief at 3.1

       In custody cases under the Child Custody Act, (“the Act”), 23 Pa.C.S.

§§ 5321–5340, our standard of review is as follows:

       In reviewing a custody order, our scope is of the broadest type
       and our standard is abuse of discretion.          We must accept
       findings of the trial court that are supported by competent
       evidence of record, as our role does not include making
       independent factual determinations. In addition, with regard to
       issues of credibility and weight of the evidence, we must defer to
       the presiding trial judge who viewed and assessed the witnesses
       first-hand. However, we are not bound by the trial court’s
       deductions or inferences from its factual findings. Ultimately,
       the test is whether the trial court’s conclusions are unreasonable
       as shown by the evidence of record.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (internal citation

omitted).    This Court “will accept the trial court’s conclusion unless it is

tantamount to legal error or unreasonable in light of the factual findings.”

____________________________________________


1
   Although Mother appears to present two distinct issues in her brief, the
argument section of her brief raises one issue with ten subparts, in violation
of Pa.R.A.P. 2119 (“The argument shall be divided into as many parts as
there are questions to be argued”). In addition, she has failed to comply
with Pa.R.A.P. 2116 (“Each question shall be followed by an answer stating
simply whether the court or government unit agreed, disagreed, did not
answer, or did not address the question”). Nevertheless, we address the
issues properly preserved.



                                           -4-
J-S22006-17


M.G. v. L.D., ___ A.3d ___, ___, 2017 PA Super 29, *5 (Pa. Super. 2017)

(citing S.W.D. v. S.A.R., 96 A.3d 396, 400 (Pa. Super. 2014)).

     Section 5328(a) sets forth the best interest factors that the trial court

must consider when awarding custody.       E.D. v. M.P., 33 A.3d 73, 80–81,

n.2 (Pa. Super. 2011). Those factors are as follows:

     § 5328. Factors to consider when awarding custody

     (a) Factors.—In ordering any form of custody, the court shall
     determine the best interest of the child by considering all
     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:

        (1) Which party is more likely to encourage and permit
        frequent and continuing contact between the child and
        another party.

        (2) The present and past abuse committed by a party or
        member of the party’s household, whether there is a
        continued risk of harm to the child or an abused party and
        which party can better provide adequate physical
        safeguards and supervision of the child.

        (2.1) The information set forth in section 5329.1(a)(1) and
        (2) (relating to consideration of child abuse and
        involvement with protective services).

        (3) The parental duties performed by each party on behalf
        of the child.

        (4) The need for stability and continuity in the child’s
        education, family life and community life.

        (5) The availability of extended family.

        (6) The child’s sibling relationships.

        (7) The well-reasoned preference of the child, based on
        the child’s maturity and judgment.


                                     -5-
J-S22006-17


         (8) The attempts of a parent to turn the child against the
         other parent, except in cases of domestic violence where
         reasonable safety measures are necessary to protect the
         child from harm.

         (9) Which party is more likely to maintain a loving, stable,
         consistent and nurturing relationship with the child
         adequate for the child’s emotional needs.

         (10) Which party is more likely to attend to the daily
         physical, emotional, developmental, educational and
         special needs of the child.

         (11) The proximity of the residences of the parties.

         (12) Each party’s availability to care for the child or ability
         to make appropriate child-care arrangements.

         (13) The level of conflict between the parties and the
         willingness and ability of the parties to cooperate with one
         another. A party’s effort to protect a child from abuse by
         another party is not evidence of unwillingness or inability
         to cooperate with that party.

         (14) The history of drug or alcohol abuse of a party or
         member of a party’s household.

         (15) The mental and physical condition of a party or
         member of a party’s household.

         (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

      Section 5337(h) sets forth the following ten relocation factors that a

trial court must consider when ruling on a relocation petition:

      (h) Relocation factors.—In determining whether to grant a
      proposed relocation, the court shall consider the following
      factors, giving weighted consideration to those factors which
      affect the safety of the child:



                                      -6-
J-S22006-17


         (1) The nature, quality, extent of involvement and
         duration of the child’s relationship with the party
         proposing to relocate and with the nonrelocating party,
         siblings and other significant persons in the child’s life.

         (2) The age, developmental stage, needs of the child and
         the likely impact the relocation will have on the child’s
         physical, educational and emotional development, taking
         into consideration any special needs of the child.

         (3) The feasibility of preserving the relationship between
         the nonrelocating party and the child through suitable
         custody arrangements, considering the logistics and
         financial circumstances of the parties.

         (4) The child’s preference, taking into consideration the
         age and maturity of the child.

         (5) Whether there is an established pattern of conduct of
         either party to promote or thwart the relationship of the
         child and the other party.

         (6) Whether the relocation will enhance the general
         quality of life for the party seeking the relocation,
         including, but not limited to, financial or emotional benefit
         or educational opportunity.

         (7) Whether the relocation will enhance the general
         quality of life for the child, including, but not limited to,
         financial or emotional benefit or educational opportunity.

         (8) The reasons and motivation of each party for seeking
         or opposing the relocation.

         (9) The present and past abuse committed by a party or
         member of the party’s household and whether there is a
         continued risk of harm to the child or an abused party.

         (10) Any other factor affecting the best interest of the
         child.

23 Pa.C.S. § 5337(h).     See also E.D., 33 A.3d at 81 (“Section 5337(h)

mandates that the trial court shall consider all of the factors listed therein,


                                     -7-
J-S22006-17



giving weighted consideration to those factors affecting the safety of the

child.”) (emphasis in original).

      Further, with regard to the custody and relocation factors, we have

stated as follows:

      “All of the factors listed in [S]ection 5328(a) are required to be
      considered by the trial court when entering a custody order.”
      J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (emphasis
      in original). Section 5337(h) requires courts to consider all
      relocation factors. E.D., supra at 81. The record must be clear
      on appeal that the trial court considered all the factors. Id.

            Section 5323(d) provides that a trial court “shall delineate
      the reasons for its decision on the record in open court or in a
      written opinion or order.” 23 Pa.C.S.A. § 5323(d). Additionally,
      “section 5323(d) requires the trial court to set forth its
      mandatory assessment of the sixteen [Section 5328(a) custody]
      factors prior to the deadline by which a litigant must file a notice
      of appeal.” C.B. v. J.B., 65 A.3d 946, 955 (Pa. Super. 2013),
      appeal denied, [620 Pa. 727], 70 A.3d 808 (2013). Section
      5323(d) applies to cases involving custody and relocation.
      A.M.S. v. M.R.C., 70 A.3d 830, 835 (Pa.Super. 2013). A.V. v.
      S.T., 87 A.3d 818, 823 (Pa. Super. 2014).

            In expressing the reasons for its decision, “there is no
      required amount of detail for the trial court’s explanation; all
      that is required is that the enumerated factors are considered
      and that the custody decision is based on those considerations.”
      M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013), appeal
      denied, [620 Pa. 710], 68 A.3d 909 (2013).            A court’s
      explanation of reasons for its decision, which adequately
      addresses the relevant factors, complies with Section 5323(d).
      Id.

A.V. v. S.T., 87 A.3d 818, 822-823 (Pa. Super. 2014) (emphasis in

original). Moreover, “[w]hen a custody dispute involves a request by a party

to relocate, we have explained ‘there is no black letter formula that easily

resolves relocation disputes; rather, custody disputes are delicate issues that

                                     -8-
J-S22006-17


must be handled on a case-by-case basis.’” C.M.K. v. K.E.M., 45 A.3d 417,

421 (Pa. Super. 2012) (quoting Baldwin v. Baldwin, 710 A.2d 610, 614

(Pa. Super. 1998)).

       We have scrupulously reviewed the complete record in this case and

have read the notes of testimony. On June 13, 2016, both parties testified.

On June 30, 2016, Mother and her fiancé testified.           On August 8, 2016,

Mother and the maternal grandmother testified, and on September 22,

2016, both parties, the paternal grandmother, and a paternal aunt testified.

We have carefully considered the arguments of the parties as well as the

applicable law. We conclude that the trial court has thoroughly and correctly

analyzed the evidence and applied it to this matter. We affirm the October

3, 2016 order on the comprehensive opinion of the Honorable Jason J. Legg,

who provided analysis of all of the relocation factors set forth at 23 Pa.C.S. §

5337(h), as well as the general best interest custody factors set forth at 23

Pa.C.S. § 5328(a).2,3 We make the following additional observations.

       The over-arching theme in Mother’s brief is that the trial court

“focused too much attention,” or “did not place enough emphasis” on

particular relocation factors.       Mother’s Brief at 15.   This Court does not
____________________________________________


2
   Mother, who was awarded primary physical custody despite the denial of
relocation, has not challenged any of the factors set forth in Section 5328 of
the Act.
3
  We direct the parties to attach a copy of the trial court’s opinion in the
event of future proceedings.



                                           -9-
J-S22006-17


reweigh the factors; our role does not include making independent factual

determinations.   C.R.F., 45 A.3d at 443.     Indeed, we defer to the trial

court’s factual findings that are supported by the record and its credibility

determinations.   M.G., ___ A.3d at ___, 2017 PA Super at 29, *5.         We

reaffirm that in a relocation case, as in any custody case, the paramount

concern remains the child’s, not the parent’s best interest. We are reminded

of the Court’s comments in a custody case that pre-dated the Act, but that

remain particularly apt:

      It is beyond the belief of this court that any parent would petition to
      relocate their children if said relocation would not contribute to the
      personal happiness and emotional well-being of the petitioning parent.
      If these particular benefits to the relocating parent were to carry such
      weight alone, few relocations petitions would demand much attention
      and time by the court, few would be denied, and the best interest of
      the children would take a back seat to the best interests of the
      relocating parent in virtually every case.

Graham v. Graham, 794 A.2d 912, 917 (Pa. Super. 2002). Instead, as it

was required to do, the trial court considered all of the factors required by

23 Pa.C.S. § 5337(h) and concluded that Mother’s relocation with Child

should be denied. The trial court’s conclusions do not involve any error of

law and are not unreasonable in light of its sustainable findings. Thus, we

will not disturb them on appeal.




                                    - 10 -
J-S22006-17


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2017




                          - 11 -
                                                                                                                            "·,
                                                                                                 Circulated 03/30/2017 02:26 PM
                                                                                                                            ·-·;




  --~p                              Il~ TIHIE COn1J~T OIF CO~lilfilON !Pl!EA~ OfF
                                  S{UJ$tQllUJIEJHl~!NJIM~ COlUJINJTirt ~IEMINJ$VlL 'ifAWWA

                                 f ~Mi a Jl1)tow.
                                                                                                    ~..:>
                                                                                                    ,··-;;,
                                                                                                    ,.. ..,
                                                                                                    r:>
                                                                                                    '" j
                                                                                                              ,·-
                                                                                                              l._
                                                                                                              (.:")
                                                                                                              0
                                                                                                              c
                                                                                                              r·:
                                                                                                    -· I




  ~J··-··
                                                                                                       r
                                                                                                    c.,,      ,r,       l
                                                                                                              r: ;-:i
                                                                                                    -·,       >o
                                 ID)@ff@rro©l~mt
                                                                                                               ..
                                                                                                    "-.i      •¥    ~




         l.        !Bl;m~t\9jli'(C)llJJUlldl

         Plaintiff ~~01ereina1ter                       referred to as Motlier)aind defendant   lf9II
 .: I    t    (hereinaifier referred to as Faifuer) naive one child,

 (hereinafter referred! to as E.J.), Cllaite of birth, Jaim.1airy•. 2012. The parties separated

 in the fall of 2012, but this Court has never eniered ainy custody order relative to E.J. as

to the parties were able to aimicaib~ work out a custody arrangement Mo~her contends

that Father sees E.J. one or two daiys per week, while Father has sufomitted a calendar

exhibit ihait evidenced far more substantial and meaningful contact with E.J. (Resp. Ex.

2.) There is no dispute thait the parties have maintained a good reiafionship with each

other even after their separatlon arnd have always worked together i.n raising their son.

Mother has never sought any court ordered child support from father as she never

wanted to create any airnimosity between the parties.

        On April 25, 2016, Mother filed a custody complaint together with a notice of

proposed relocation to ~OIDNOruh,                                  Mississippi. Mother did not proYide

any specific information in her notice of proposed Jnigation as Mother contended that

any relocation was "contingent" upon awarding Mother primary physical custody and

approving the proposed relocation. (Re~ocaition Notice). On Maiy 6, 2016, F aither filed a

                                                          1
 counter-affidavit regarding relocaition indoCBJting fhat Faiiher objected to the proposed

 relocatlon. On that same date, Mother filed a petition for special relief seeking

 immediate court approval of her relocation pending a full custody hearing. Likewise,

Father fiied a petition for special irelie1 contending that Mother had already removed E.J.

from Susquehainnai County, and sought an interim order ihait prevented Mother from

removing E.J. from Susquehanna Co11.1nty pending a relocation hearing.

       On Maiy 11, 2016, the Court scheduled a hearing on Mother's petition for special

relief for Jn..me 13, 2016, but the Court did not enter any interim order that would have

permitted Mother to relocate with E.J. to Mississippi prior to any hearing. The. Court
                                                              :it...         ..,   ... ,···

likewise scheduled   ai   hearing on Father's petition for special relief for June 13, 2016.

and the Court directed that neither party was to remove E.J. from Susquehanna County

without court approval.

       On June 13, 2016, the parties appeared to address their cross-petltions for

special relief and essentially began submitting testimony related to the underlying

relocation question. At the conclusion of that hearing, the Court denied both parties'

petitions for special relief, but permitted Mother "to take the child from Susquehanna

County for any partial custody and!/or visitation purposes to visit the State of Mississippi,

as her job will allow, provided that she does get fthe miroor child back for regular

scheduled contact with the father." The Court then set the matter down for a full

custody hearing on June 30, 2016. The parties were unable to conclude their testimony
                      ~                ··~
at the June 30, 2016 hearing, and subsequent hearings were conducted on August 8,
                                                                                                I


                                                                                                ~

                                                2
 2016 ainol September 22, 2016.1         The record is now closed and the matter is ripe for

 disposition.




         The paramount question in any custody proceeding is what custody arrangement

provides for the best interest oUhe child. See W.C.F. v. M.G., 115 A.3d 323, 326 (Pai.

Super. 2015). "The best-interests standard, decided on a case-by-case basis,

considers all factors which legromaite!y have an effect upon the child's physical,

intellectu~,. moral, and spiritual well-being." D.K.D. v. A.LC., 141 A.3d 566, 572 (Pa.

Super. 2016)(quoting Saiintz v. Rinker, 902 A.2d 509, 512 (Pa. Super. 2006)). When

considering whether a proposed relocation is in a child's best interest, the Court must

review 10 statutory factors under 23 Pa. C.S. § 5337(h), as well as the 16 factors

enumerated in 23 Pa. C.S. § 5328(a) as ot relates to an award of custody.

        'The party proposing the relocation has the burden of establishing that the

relocation will serve the best interest ot the child .... " 23 Pa. C.S. 5337(i); ~               D.K.D.,

141 A.3d at 573 ("As the custodial parent seeking to relocate with L.D., Mother had the

burden of establishing that relocation is in her son's best interest."); cf. Klos v. Klos, 934

A.2d 724, 728 (Pa. Super. 2007){"Where a custody order exists prior to 1he petition to

relocate, the parent who desires to relocate bears the burden of proving {that relocation
                                                                                                             I
is in the best interests of the child]."). Given that Mother is seeking the proposed

                                                                                                             I
        Af the conclusion of the August 8, 2016 hearing, the Court established a set custody schedule for    !
Father as it was discovered that the intent of the June 13, 2016 Order was not being honored, i.e., Mother
had taken E.J. to Mississippi but was not continuing to maintain the former regular schedule of partial
custody with FaU'ler established between the parties. For this reason, the Court ordered that Father
would have partial custody for a three day period every other week and that Father received one (1) full
week of partial custody between August 20 through August 27, 2016.

                                                    3                                                        ~
                                                                                                             I
                                                                                                             J
    relocation, Mother bears the burden of demonstrating by ai preponderance of the

    evidence thst the proposed relocanon to Mississippi is in the best interests of E.J. 2



                                   (n   1ilhl1 ll'!lti!tbl.nli"®, (q]Uci!Ho~,   e~llllft !Of   DD1l%7@iW®fM®l1'!lt atl1'!l(d!
                                        ~n111gi 1tc reDo!Cillhe aimid w[ti'n tlhl1& !l'illO>fl!lll'~[ccsitnrrng
                                        p;iU'fcyf, ~olblHnrro(Qls iillllidl oijiir.er 11o~rrooffii~a11TDft to~rn@ll'!)$ aff'\l tlhJ~
                                        ~~n~«!J's    me.
          Both parties have been substaintially involved in E.J.'s life and have shared

parental duties. Mother has been the primary caregiver for E.J. and she has a close

relationship with E.J. · Mother worked very hard to assure that Father established a

close relationship with E.J. Mother has provided transportation to make sure that E.J.

sees Father, Mother and her family have opened their home to father during holidays

so thait Father can spend additional time with E.J. aside from his normal periods of

partial custody. Mother allowed Father to come to her residence to spend time with E.J.

to perform parental duties; such as giving E.J. a bath, getting E.J. ready for bed, and

reading E.J. a bedtime story. Fsther presented an exhibit that demonstrated that he

was seeing E.J. approximately fifty (50%) percent (or more) of the time -whether during

his own periods of partial custody or oluring periods when he would go to Mother's

residence to spend time with E.J. (Resp. Ex. 2.) As between the parents, this factor is

neutral as the record plainly demonstrates thait both parties have a close and

meaningful relationship with E.J.



2         "Relocation" is defined as follows: KA change in a residence of the child which significantly impairs
the ability of a nonrelocating party to exercise custodial rights.~ 23 Pa. C.S. § 5322. Mother has
conceded that this case involved a relocation as she filed notice of relocation as required under 23 Pa.
C.S. § 5337(c). The proposed relocation to Mississippi is plainly the type of geographic move that would
constitute a relocation under the definition provided in § 5322.

                                                             4




                                                                                                                                       . I
           The parties h!aive no other children so there ere no siblings relationships

    implicated in this case.3 As to other signifiCBJnt parties, the record demonstrates that

    E.J. has extensive familial relations here in Susquehanna County. Mothier resides with

    her Mother, Mary Wimams, and her step-father, Mark Williams. Mottler tesiified that

    E.J. had a close relationship with both parties, but that E.J. 's relationship with his

    matemail grandmother was very close. Along with her parents, Mother is also residing

    with her 19-year old brother at fcheir parents' residence. Likewise, two of Mother's

    sisters live in or around her parents' residence, Molly (19) anal Emily (27). Mother

    testified that her sisters see E.J. on a weekly basis and that they have a very close

    relationship with him. Significantly, Emily has two sons of her own - Lyle (5) and Darrin

    (2). E.J. has a close relationship with his cousins, especially with Lyle who is close to

the same age.

          Likewise, Father has a sister,      S.-Jit&••· who resides near Montrose and
sees E.J. every few weeks. ~testified that she had ai very close relationship with

E.J. that would be detrimentai~ly impacted if her nephew was allowed to relocate. The

remainder of Father's family lives in New Jersey approximately 2 to 3 hours away, but

the testimony was that Qhe distance did not prevent them from having regular contact

with E.J. approximately once every three to six weeks. These periods of visitation



$        Mother revealed at the August 8, 2016 hearing that she was pregnant and that she was "probably
about six to eight weeks" into her new pregnancy. {N. T., Aug.8, 2016, at 26.} At the September 22, 2016
hearing, Mother testified that she was 20-weeks into her pregnancy. When pressed on how far along she
was in the new pregnancy, Mother changed her answer to 16 weeks. When the Court questioned her as
to her due date, she did not provide an immediate answer to that question, but later indicated that she
believed it was in March 2017, which would be more consistent with her pregnancy being closerto 16
weeks than 20 weeks. Mother contended that she has not been receiving any consistent OB-GYN care
to this point, but had visited a •clinic" on two occasions. Despite the vagueness and inconsistency of this
testimony, Fattier has not contested the fact that Mother is pregnant, but it is also cleair that E.J. does not
yet have a born sibling with which to interact.

                                                      5




                                                                                                                  . I
    occurred when Father takes E.J. to New Jersey to see them or when they come to

    Susqueha11rmai County to see Father and E.J.

           In contrast, E.J. has no significant connections with any parties in Mississippi.

    Mother is engageol to Terry Tolar (hereinafter referred to as Tolar), but this engagement

    was just announced in Jainuary 2016.4 No marriage has yet occurred. Mr. Tolar has

    family irn Mississippi, but they are not related to E.J. Mother contends that these people

    are significant people in E.J.'s life because E.J. has gone to Mississippi to visit with

    them and they will soon be his extended family as a result of her anticipated marriage.

    it was estimated that IE..J. has gone on 20 visits to Mississippi since Mother and Tolar

    began dating. Tolar has four grandchildren who are close in age to E.J. and E.J. has

estaiblished some kind of relationship with them as a result of his visits. If the marriage

occurs, Tolar's grandchildren would become E.J.ts step-niece and nephews even

though some of these children are actually older than E.J.

          In weighing this faicior, Mother has failed to meet her burden of proof of

demonstraiting that this factor weighs in favor of the proposed relocation. The vast

majority of E.J.'s extended family (and other significant persons in E.J.'s life) live in and

around Susquehanna County. While there may be potential new family members

residing in Mississippi, these people simply do not have the history or connections that

the local falmily members have with E.J. As such, this factor weighs aigainst relocation

and in favor of Father's position.


4
         Tolar does not reside in Mississippi as he works fur a pipeline company that requires him to move
around the country for his work. Tolar spent the past four years in Susquehanna County but completed
his assignment here in NoYember 2015. Tolar is currently working in Florida on a project which he
believed would involve approximately 10 months of work. As such, Mother's proposed relocation would
be to Mississippi under circumstances where her fiance will not even be present in the home for the
majority of the time but only be present on weekends or other days off.

                                                    6
                              (l» 11hl® il~l&, ldlsw@!cprnrn11Kllf(;Ji $til9J®, L'!lHdl$ cf \Wtie chliid ti~ldl
                                  Wll@ Unlk@nw nmpai.«:~ fdl'o@ r@U©c.;itwcrrn woOI ~i!V~ en tthe
                                          As to Susquehanna Couniy, IE.J. has established strong familial roots. On

 Mother's side, nearly her en1ire fc1mily resides here. Mother actually lives with the

 maternal grandmother and maternal step..grano1father. She has sisters who Jive in close

 proximity as well as E.J.'s young cousins to whom he has developed a close

 relationship. Further, Father is here in Susquehanna County along with E.J.'s meternal

 aunt- and Father's family is only a few hours trip from seeing E.J.

        ln terms of E.J.'s emotional development, it is clear that Susquehanna County

 has a strong support system that can assist him in his daily routine. There are no such

guarantees in Mississippi. Mother has faiiled meet her burden of proof and this factor

weighs in favor of Father and aigaiinst relocation.

                                (~) Th~ ff~.ilSObomty of !PJ!i~S\elrWO!lll!SJ ftlhlie ire~~fdca>V11$lhDi? lble!lweeirn
                                    fthe fl'ilCtl'llJra~cc;itliJl'D~ pairty i!llllidl fMe clhli~~ tillrr@ugh
                                    $lUlntilb~ce c~stO sll of Mother's extended family lives in Susquehanna County so Mother does have a

 good reason to traveJ back and forth between Pennsylvania and Mississippi. The

 frequency of these visits is unknown - and the importance of E.J. not only seeing his

 Father but Mother's emended family must also be considered. !n other words, even

 with "frequent" visits back and forth to Susquehanna County, the time that E.J. spends

 with Father and his maternal extended family will be severely impacted.

         Mother also contends thali she would provide Father with most of the summer

 months to make up for his loss of custody. Father currently sees E.J. on a very

 consistent basis primarily based upon his work schedule. Even when he is working,

 Father will come over to Mother's house to be with E.J.• read to him, bsthe him or put

 him to bed. Father spends a substantial amount of time with E.J. which, prior to

Mother's relocaition, was close, if not greater, than 50% of the time. (Resp. Ex. 2.)5

Mother's proposed alternate summer visitation schedule would not substantially benefit

Faither when compared to the current custody arrangement which allows for Father to

see the child around his wmk schedule, which is swing schedule that allows him to work

3 days, be off 3 days, work 4 daiys, then off 3 days, work three days, and then off 4

daiys. Father has spent substantial amounts of time with E.J. The relocation will

necessarily result in a substantial reduction in the time that Father spends with E.J.

Even if Father received the maijority of the summer vacatlon period, it would not result in


         Mother contends that E.J. is with her 80% of the time and wlth Father 20% of the time. Father
disputed this calculation and prepared his own calendar to demonstrate the dates and times that he spent
time with E.J. While the Court recognizes that Father recreated this calendar from digital photographs
and similar electronic records, Mother was unable to rebut many of Father's claims. For instance, Mother
contended that Father could not have seen E.J. during the middle of February, but upon cross-
examination, Mother conceded that she did come back to Susquehanna County in the middle of February
and Father saw E.J. during that period of time. While Fathers record likely contains some mistakes, it
certainly speaks to a custody arrangement that is fair different than the 80/20 arrangement that Mother
described.

                                                   9
 ai   similar amount of time with E.J. as Faither will be working ol11Jrirog the summer months

 and unavaiilaible to E.J. as a result of his work schedule.

          IE.J. and Father have a very close relationship that the proposed relocation will

 necessarily impact in a negative way. Indeed, Father testified tilat he has already seen

 differences in E.J.'s behavior after Mother spent most of the summer in Mississippi.

Given the distance between the parties, there are no accommodations that would

adequately preserve the nature of their strong and close relationship. Instead, the

relocation will cause E.J. to have substantially less contact with Father and thereby

threaten to weaken the strong relationship between Father and E.J.

          For these reasons, JM!ott1er has failed to meet her burden of proof to demonstrate

that it would be feasible to maintain the strong relationship between Father and E.J.

based upon suitable ailtemate custody arrangements. If relocation is allowed, Father's

time with E.J. will be substantially limited and Mother has not proposed any alternative

custody arrangement thait would even come close to maiintainong the constant and

frequent contact that Father and E.J. currently enjoy. For these reasons, this factor

weighs in favor of Father and against relocation.

                               «~» Tllti~ C~olldl"$ pmf(!ll'&ll1«:~us~iatdl l]llSJtteD'll1l cf coiniiolllllct cff
                                   soWnerr ~rty te IPl1'0MlOJ~ or tlltiwairi 1ihie& rrellaitionshop cu
                                   fil'lle clhio~ol with tlhle c®berr pialriy          D




         There is no evidence that either party has ever engaged in any conduct aimed at                                  ,·


thwarting the relationship between E.J. and the other pairty. On the other hand, there is

                                                          10
 ample evidence that Mother has worked diligently to promote the relationship between

 Father and E.J. Moither provioled transportation to assure that Father received EJ.

 Moiher allowed Father to come to her personal residence and care for E.J., such as

 bathing him, reading to him and getting him into bed. Mother invited Father to come to

 her residence for holidays and spend the time together as a family with E.J. Mother

 never sought chHd support from Fattier because she did not warnt to create any

animosity between the pairties. Mother stated that she wanted to work fthings out and

avoid court proceedings. As a result of Mother's commendable efforts, the parties
                                                                                                             ,.
never had to resort to any court involvement until Mother's proposed relocation.

        There is nothing on Rhis record to suggest that Father engaged in similar level of

conduct. Father certaonly worked with Mother and engaged in activities mat some

separated couples would root do, l.e., Father would spend holidays at Mother's

residence and would go to Mothers residence to care for E.J. While Mother allowed

Father to engage in this conduct at her residence, Father should also be credited with

recognizing that it was in E.J.'s best interests to see his Mother and Father getting along

and working together. As to 'this factor, however, the record clearly demonstrates fhat

Mother has engaged in emraordinsry efforts to promote the relationship between Father

a1111d E.J. As noted eainier, Mofuer's efforts have been successful as Father and E.J.

have a close relationship. For these reasons, this factor also weighs in favor of Moiher

and supports relocation.6




        As will be noted later in this opinion, the Court has concerns about Mother's continued
commitment to encouraging and supporting Faiher's relationship with E.J. These concerns center around
Mother's aWtude towaird her sense of entitlement to relocate regardless of Father's position, coupled with
2 absolutely terrible text messages that Mother sent to Father in response to his opposition to her
                                                                                                                  L
proposed relocation.

                                                   11
                             {®} W~@ftlhl@r ~® 1r®Oote1i1itDClnl wall~ @11\l~iIDlnl(Ce tlhJ® ;~lrll~ra:iU
                                 ~lUlaiDfi~ @'rf mie ~<0>r fdhlre fPl~ffl]f $@~1ldrro91 ftlhle reOccai~tO>ll'ii
                                 oiro(C:ll1Wd!Dll1l!SJ, [o)QJJt rrn(O)t Oomo!ted fto, ln"1l&l11lCD~I @r emclto©lui~~
                                 lbi1errn@ffiit @IT' (S~llJJCa)ij(O)fJ'\lcilO O[pl[Ml)&"ftR.11 rrnn(ty.

       Moiher contends thet she is relocating based upon a job opportunity to be a

campground mainaJger that would paiy her $40,000 per year. (Pet. Ex. 1.) The initial

starting daite was to be June 1, 2016. (Pet. Ex. 1.) The campground is owned by

Mother's flanee and his son appairently in equal shares. Tolar testified that the

campground has 77 lots, a pool aind a playground. !twas a pre-existing business which

was purchased out of a foreclosure proceeding. Tolar testmed that the campground

had been in business for 15 to 18 years, but the recorc fails to disclose why it went into

foreclosure. Tolar testffieol that he viewed the campground as a retirement vehicle, but

also conceded that he planned on working in his current field for another 6 years.

       There was no evidence presented as to whether this campground was a viable

business entity. The only evidence concerning the finances of the carnppround related

to the fact that ii: was purchased from the previous owners in a foreclosure proceeding

from which it can reasonably be inferred that the revenue from the campground were

insufficient to cover the debt or thait tt was not managed properly by the prior business

owners. Tolar did not present any business plan to describe the planned operation of

the campground. Tolar did not present any budget with projecied revenues and

expenses to explain how Tolar determined that a rate of pay of $40,000 per year for 81

campground manager was susiaiinable. Even thoUJgh the cannpguround had been in

operation for several months, there were no financial statements or records submitted to

demonstrate thait the economic vsaibility of this economic venture. Finally, even after

Mother was permitted to go to Mississippi over the summer and worked at the

                                                   12
                                                                                                  ..
                                                                                                        ·'




 cBJmpground, Mother never supplemented ihe record to demonstrate what she was

 earning ait the caimpgmund. Moiher offered none of her paychecks to demonstrate that

 she was aictuailly employed at fue CBlmpground and wais receiving compensation for her

work.

        Mother has a G.E.D. and obtained her license to be a certified nurses' aid

(C.N.A.). When Mother was working as a C.N.A., she was earning $11.80 per hour,

which would equate into approximately $25,000 per year wage. Mother has not worked

as a C.N.A. since 2012, and Mo~er testfied that she had aillowed her C.N.A.

certification to e,cpire. Mloitoer o1ici stain her own business which involved removing

erosion control devices plaiced by the natural gas industry, and Mother testified that she

earned a net pay of $30,000 in 2015 rurming that business. Mother contended that the
                                                                                            •
business was no longer viable as a result of the downturn      on natural gas activities   in

Susquehanna Counfy.

        Mother's employment in 2015 in Susquehanna County generated net income

aipproximately similar to what she will receive from her flance campground, namely she

had a net pay of $30,000 last year in Susquehanna County and obtained a new

employmeint opportunity for a sai!aineo1 position of $40,000 per year gross pay in

Mississippi. There is no sigi11ffiCSJnt dliffeu-ence in terms of income befrween her

employment in SusqLBehainna County in 2015 and her new employment in Mississippi

for 2016.

        Mother contends that her prior business can no longer operate as      ai   result of an

economic downturn in natural gas related actovlties in Susquehanna County. The

record suggests that Mother's 2015 business employment was a result of her fiance's
                                                                                                  :..
                                                                                                  (


                                              13
                                                                                                          i .




    connections within the natural gais industry. Now that his work is done here and he has

    moved on to employment in Florida, Mother's business is no longer a viaible enterprise.

           Aside from her cottage narural gBJs industry business in 2015, Mother admittedly

    has not worked in Susquehanna County since 2012. Mother admitted ihat she made no

    effort whatsoever to seek any kind of comparable employment in or around the

    Susquehanna County area. Mother developed no record whatsoever as to the

    employment opportunities that would be avaiilable to her in Susquehanna County. As

    noted early, Mlother previously had a professional certification that allowed her to earn

approximately $25,000 per yeair- and those were wages that were paid for that position

4 years ago.7 Mother has failed to meet her burden of proof to demonstrate what her

current earning caipacity would be if she sought gainful employment in Susquehanna

County (or the surrounding area).8 See D.K.D., 141 A.3o1 at 577 (finding ihat Mother

seeking relocation had "negleci:ed to make a sincere, unencumbered effort to find

employment in Pennsylvania ... to avoid removing [the child] from his stable

environment and steady routine").

          Moreover, the record   is equally l8Jcking as it relates to the cost of living in

Mississippi. Mother contends thst s~e will be eaiming substantiaiily more money in                              I

Mississippi than she is capable off earning in Susquehanna County. As noted, Mother                             I
                                                                                                                I
has not presented arny evidence of any efforts to seek employment in the Susquehanna                            !
7                                                                                                               I
        For instance, Father lost his employment at Montrose Beverage over one yesir ago where he was           I
earning $9.80 per hour, but Father wais able to obtain new employment at the rate of $12.80 per hour.
Assuming 40 hours per week, Father is now earning around $26,500 per year. There is no indication that          I
Father had any difficulty finding new employment with substantially better pay from his previous
employment                                                                                                      I
8
        The Court recognizes that Mother has allowed her C.N.A license to expire such that she may not          II
be immediately able to seek a position as a C.N.A The record fails to demonstrate that Mother would not
be capable of renewing her C.N.A. license without significant difficulty. But even assuming that Mother
could not do so, the record is still devoid of any evidence that Mother sought any employment in this           ~
geographic area.

                                                  14
     County area since 2012.        Even if fthe Court were to consider Mother's last employment

    as a C.N.A. with cm annual wage of aipprmdmately $25,000, there is no waiy for the

    Court to assess the real value of $25,000 in Susquehanna County against the value of

    $40,000 in Mississippi. The record lacks any evidence that would provide a meainingful

    comparison between the wages when compared with the cost of Jiving in both locales.

    It wais Mother's burden to present this evidence and she failed to do so. 9

           Finally, the one area where Mother was able to present some evidence in

    support of this factor would be that the proposed relocation would benefit Mother's

    emotional quality of life. Mother is now separated from her fiance and soon to be father

    of her unborn child. While it is true that Mother's proposed relocation would bring her

    closer to Tolar, it would not reunite them as Tolar now works in Florida, not Mississippi,

 aii11d Tolar estimaited that this work would continue for another 10 months. Tolar testified

thait he has another 6 years until he retires from his work in the natural gas industry.

There is absolutely no way to know where l olar will be assigned atter his Florida work

is completed. At fthis point, ihe Court only knows that Tolar will currently be working in

Florida while Mother would be li\ling in Mississippi mainaiging a fledgling campground

business devoid of any of her emended faimily support                  10



9
          Moreover, any financial gaiins associated wilth Mother's relocation would necessarily be
substantially eroded by the need for transportation to and from Susquehanna County to enable Father to
 have his periods of partial custody of E.J. Father certainty lacks significant financial resources that would
allow him to regularly travel to Mississippi for purposes of seeing E.J. Mother contends that she plans on
being in Susquehanna County approximately one time per month and the costs of this amount of travel
will not be insignificant After the travel costs are factored into the calculation, Mother's new employment
does not provide a substantial financial benefit. If the cost of living in Mississippi is greater than in
Susquehanna County, then it is actually likely that there is no financial benefit from Mother's proposed
relocation.
lo       Mother contends that Tolar has extended family in Mississippi that can provide her with support.
The stark reality remains that Mother and Tolar are not married. While Tolar and Mother certainly appear
committed to each other, the fact remains that Tolar's relatives are not yet Mother's relatives. To the
extent that Tolar's relatives are a support group for ttllother, this level of support is at best a neutral factor
as Mother has the same level of support svailable here in Susquehanna County from her family.

                                                       15
        Counsel for Mo~her suggesteol oluaing argument that the court would be "driving a

 wedge" beiween the relationship of Tolar aind Mother if relocation were not approved.

 While the Court aippreciaites the difficulties of any long distance relatlonship, the fact

 remains that Mother and Tolar will not be together even if relocation is approved and

 Mother and E.J. will be in a wholly new geographic locanon devoid of any familial

 relations. ~t is not clear what "wedge" would be driven between the parties as a result of

 the denial of any proposed! relocation. Tolar knew that Mother had            BJ   child when he

 began dating her. Tolar knew that father played a significant role in E.J.'s life. Tolar

decided to pursue a relationship with Mother knowing thait she had significant ties to
                                                                                                         ..
                                                                                                         ,.
                                                                                                         t,

Susquehanna County that would restrict her ability to simply pick up and move to

another geograiphic airea. Likewise, Mother knew that Tolar workeo1 in the natural gas

industry and that his employment was transient from one geographic area to another

geographic area. Thus, the difficulties in Mother's relationship with Tolar were not

created by the Court - and the central issue in this custody proceeding is what is in the

best interest of E.J. - not necessairily Mother and Tolar.

        In the end, this gist of this entire relocation action involves Mother's
                                                                                                         ·-.,,
understandable desire to remain in a relationship with her new flance." If counsel's

argument is accepted, the denial of relocation will result in a termination of the

relationship between Tolar and Moiher, i.e., counsel's proverbial "wedge." Of course,

Mother's counsel airgumenit aipplies with equal, if not greater force, when applied to the

relationship between Father and E.J. in that this proposed relocation would likely "drive




11
         The parties became engaged in January of 2016 and Mother made the relocation decision shortly
after their engagement.

                                                 16
                                                                                                     '   ~--
                                                                                                         :=..




 a wedge" between the close relationship that Faither and E.J. now enjoy as a result of

 the substennal amount ohime thait Father spends with E.J.

        Mother has simply failed i:o demonstrate on this record that her new proposed

 employment is a sustainaole and viable employment opportunity. The campground is a

 fledging business which was just purchased out a foreclosure action. The record faiils to

 disclose that any business plan has been developed or how the new business plans on

 sustlining Mother's position at $40,000 per year. No budget was submitted, no monthly

 finaincial statements were produced, and Mother failed to even produce a single paystub

to substantiate her c!aom regarding her employment opportunity. Moreover, the record

is li! support and a flaince who visiis at best 0111 weekends, Mother's testimony made it clear

 that she was emotionBJl!y committed to the proposed relocation. As such, this factor

 weighs slightly in favor of Mother.

                                  (1» Wlhl@fclhl@rr @'n~ ll"®i@cc1frBom wm                                  ($) 1rlro~Irfy foli' $@®1ldL'll~
                                      @rr IO!P)[P)©l$Dll1l~   itlhil! ll'te~@caiftieo>uu.


         Mother's relocation is primarily motivated by her relationship and recent

 engagement to Tolar and the need to sustain and grow that relationship.14 Mother is not

 seeking to relocate in order to thwart or otherwise injure ihe relationship between Father

 aind E.J. likewise, Fathers opposition to the relocation is likewise made in good faith.

 Mother's proposed relocatlon       wm necessarily             "drive     ai   wedge" between the relationship

 betweeu, Father and E,J. and substaintiaiHy impair the ability of E.J.'s entire extended

family to have meaningful contact with him. Thus, both parties are motivated by

 appropriate reasons for their positions.

        Unfortunaitely, Mother has reacted poorly to Father's opposition to the proposed

relocation. ijn one of her text messages to Father, Mother lashed out
                                                                                                                                    r-

                You had you weaisel lawyer file some bullshit underhanded shit saying i                                            ;-:-·
                                                                                                                                   !·


                moved here when you know~ didn't, you're a dick, and jealous because I                                             .;


                aim trying to better 7 I ind my life.

(Resp. Ex. 2.) In another text message, Mother continued her tirade against Father:

                You don't gjve a fuck about me or        You're just a selfish prick.
                You've never done ainyihing to support either one of us. You use him
                becsuse you're lonely and pathetic. He's not even you're kid.

(Resp. IEx. 1.) Mother's outbursts against Father's objection to this proposed relocation

are both telling ainol problemaitic. Mother's animosity toward Father undermines the

sincerity of her motivation to relocate to Mississippi. It demonstrates that Mother has

not seriously considered the ramifications that the relocation would have upon the

relationship between Faither and E.J. These text messages demonstrate that Mother


1'
         Mother's recent unplanned pregnancy has only added to her desire to be closer to Tolar, the
father of her future child.

                                                         19
                                                                                                                                               ...
                                                                                                                                         '··



 feels some level of entitlement to relocate with E.J. regardless of how it will impact the

 relationship between Fatber and E.J.

       Given the content aind tenor of these text messages, Mother has failed to

demonstrate that ihis factor weeghs in her favor. Therefore, this factor also weighs
                                                                                                                                          ~-

against any relocenon,

                             ~~) Th~ f.0)!7'f;$felnft cS!li'll«f! [PalSt ISl!l»PJJ$1a ~omrnmo~cdl lbJJ ~ IPJ;iiiy Cli'
                                 m li'ITll@ll'111lMI!' of fuis [Plcilriy9$ &1J(O)l!llS®~©~i!ll iirrn\dl w&llarre tlrosr~
                                 os a 1C10>!l'llftnlllllUl@tdl ll'fi~llc @f hi'!fiil'!l"i te 1illll@ ~lhliltdl er i11711 ~roi!!.fls®di
                                 ~airiy.


       There is no evidence of any abuse whatsoever by either party. As such, this

factor was not considered.

                             [i @) Army cfdhl$11' ffcilct of the 10 factors was neutral between the parties, while 3 of the factors werre not

considered as there wais 1r110 evidence presented to support those factors. Afi'ter

consideration of -nhe statutory faders, Mother has faiiled to present sufficient evidence to

demonstrate thet relocation is in fthe best interest of E.J.
                                                                                                                                                 s,
                                                                                                                                                 ,;

       This does not end the inquiry as the Court must also consider the 16 enumerated

factors under 23 Pa. C.S. § 5328(a) in order to maike ai custody awaird. As will be noted,

these factors also weogh aigainst Mother's proposed relocation.



                     (1)   ! 532l(!!Mi):              Macfhl fairly is mcrs Oolks~w aco ~lnlce>llJJrtai9Je i111'1l dl
                           IP)tellWllOft h'I!JIUll!L'llft               basis.15 Faiiher only saw E.J. on 4 occasions from June 30 through August 19 - ai
                                                                                                                            ·,,':


            period of a monih and a half. !Mother contended that if she relocated that she planned
                                                                                                                                ,.
            on providing IF ather with a majority of the summer vacation, but when faced with the                           ~
__   ..,    oppoliUJnity to demonstrase her commitment to such an arrangement, Mother failed to

            provide any meaningful contact for father over a substentisl period of this summer.

           Moreover, for a period of 1 O days while she was              on Mississippi,   Mother broke her

           telephone which interfered wifth Faither's aibility to contact E.J.

                    Further, the Court cannot gloss over the very disturbing text messsqes that

           Mother sent to father in response to Father's opposition to her relocation. Aside from

           the derogatory language and names used toward Father in those text: messages,

           Mother went as fair as to suggest that E.J. was "not even [Father's] kid." [f this was

           something that was said in the heat of a verbal argument, it would still be reprehensible.

           for Mother to actually have the time to consider and type these words out before

           sending them to Fatber demonstrates a level of reflection on the hateful nature of her

           speech which is only bolstered by the conscious choice to send such a terrible

           message.

                   Historically, both parties haive worked hard to encourage and permit frequent

           contact between E.J. and the other party. !Mother's recent conduct and disturbing text

           messages call into question her continued commitment to work toward maintaining that

           level of frequent and continuing contact bemeen E.J. and father. For these reasons,

           this factor weighs in favor of Father.


           15
                    The Court initially allowed Mother to take E.J. to !Mississippi provided it did not interfere with
           Father's regularly scheduled contact with E.J. Mother wholly ignored this directive when she moved to
           Mississippi at the end of June 2016 and Faiher's contact with E.J. essentially terminated until the
           following hearing date in tile middle of August 2016. (Resp. Ex. 2.)
                                                                                                                         :__.

                                                                22                                                        .?
                       [2~     ~ !ll$«1Bl}(l): Tims jpltr®$erroft aJB'll'°1 fPJl1$fr iJ1o}(l!]~@ (COHiillrtriO!tft®©1 ~J
                              ii   ~uitw off IM®ll1l1lraiterr (O}ff ttilil~ pilrfty's        ih@Mselhlo~!dl, wlhleftlroter
                              fuem       D$ ~ CC(Q)f/ilijrrno.!i®ol ril!illt l!»ff l"il~mi w illro® clhlo~(dl er .illl1l
                              ~lbi!l.lJ$@rdl fPJ/ilMly illl1lt01 wlhlrrc!hi l!»ilricw lf:taltrll b@\'Well' IPJ!l'O~idJ~
                              ~co'l®~Mm~ !P)~3:?Sfiitilil Mll'flS~ll.!l&JJi'cdl$ ~llilidl $llJl[P>®ri'Wi~D(O)Ji'1l o1 ltlhie
                              @M~                        ,~»    i ~l&:®{i!){~): lll11@ llllNcdl foli' $tillbinUa~ taI!i'llimll1lllwL'1Joftw Dof®.

        E.J. has established strong roots in Susquehanna County. E.J. is blessed to

 have a large extended family in Susquehanna County - or within close driving distance

 to Susquehanna County. Mother and Fattier have worked together so that E.J. bas
                                                                                                                                   .,.
                                                                                                                                   r:
 both stability and continuity in his   me.     Mother testified that she would drive E.J. to

 Father's residence when necessary to make sure that the relationship between E.J. and

 Father was msintained. E.J. attended a loCBII pre-school, but is not yet old enough for

 public schoolong. E.J. has adapted well to a schedule that allows him to hsve

suostantiel time with both parents. By aill accounts, E.J. has thrived under the current

arrangement. For this reason, this factor does not weigh in favor of either party, but

was addressed to a large degree as to why relocation is not in the best interest of E.J.



       Mother has a large extended) family here in Susquehanna County. Father has a

sister who lives   on close proximity -   and Father's parents live in New Jersey, which

takes approximately a few hours to get to Susquehanna County. E.J. hss consistent

and meaningful contact with all of these people - and resided for a period of time with

his maternal gra.111dpaurenis. Given that Mother has a larger emended family in                                               ,;



Susquehanna County, ainid the record demonstrates that E.J. has a very close

relationship with his maternal grandmother winh whom he resided, this factor weighs in

favor of Moiher for purposes of a custody award.




                                                     24
         K.C. does not have any siblings. For this reason, this factor was not

 considered .16

                          f?)     i   !$32$~~){1): ~'1T'lhi'9 we!~-Fthe Court has strong concerns about tile neture of Mother's text messages, this factor

was not considered any further.

                      ~®}      § 5321&{cdl}(®): Whoq;fh                [PlilU'\iy   D$   li'lrilro>tr®   lfillti&IW to maonitmorrn ai
                                   !C'tfDlrntQJ, $ft.i]lb)~®p C(Oll11l$0$WJ6'ilft   ~Jl'il©J ii111Ulll'ltl!JllrUll'ilg li"!e~SlttfiOIT1lSil1li[PJ waftlhl
                               fu@ ~!hloDcdl taitdlsijll8ilfa foir fdhllVt ~!hliD~'s ®llml@ftoc1111aii                      ll'll!e~dl$.


       Both parents haive shared in the parentat duties related to E.J., and both parents

are capable of provooling a loving, stable, consistent aind nurturing relanonshlp with E.J.

Mother aolmitted that E.J. airnd Father have a very close relationship. As such, this

factor does not weigh in favor of either party as it relates to E.J.'s emotional needs.

                     ~1(0)]    § !5il2$(;i)f1!0»: Wlhiie~ IP~L"UW ls M@re mr~lw to si~IT1l«l1
                               W ftlhii& «ilaio~:w 1Pihl1so«:!!~, leli'lril(Ol\'tOCIT1lalD, tdlte\+\9IC[P)rrollf tihle u-esotdlarmc~ c!Tiftne
                               to)lil.ribies.

       Prior to Mother's relocation this past summer, the parties live in close proximity to

each other that permitted ihem to exchange E.J. on a very consistent basis. Father was                                                                      .·,·

able to see E.J. based upon his work schedule which translated into approximately 50%

(or more) of the time. (Resp. Ex. 2.) As noted previously, Mother's proposed!
                                                            26
 relocation would have eliminaiteo1 the ability of Father to have ihait meaningful contact

wifth E.J. and Mother's proposed partial custody schedule would not have even

approximated the ssme amcent of contact between E.J. and Father.

        When Mother resides in Susquehanna                       County, the parties have residences that

allow for frequent custody euchanges that promote the continued development of a

strong and close relaitionship with both parents. Mother has made clear in her

relocation notice that she would only relocate if she obtained court approval, If Mother

does not relocate, ihe parties can continue to share custody in a way that allows for the
                                                                                                                     ..
continued close relationship between E.J. and his parents. As such, this factor was not                               '



considered any further except to tile extent that it plainly weighed against relocation.

                        (1!2~    i  tsl~l{lilM1l~): EIBlclhl fPltil!Tfy9$ mvaia~si.~n~ity to ttaill"i& for    @11®
                                 tllnH©l er ailbmttw ~c rnoairii:~ ai~!PJll'(O)[tlllrDilb clrofi~                                                                                                                              ,
                                                                                                                            .. -,




                       ('ll3~   f  532:fal(ci!~{il); Th® ~@Wt~ @f ~Cll1lffi!Oci ~®mf@®O'i 'tliJn@ lp)~~e$
                                ~111l~ illhl@ wwoil~ffll1l®fill®~ IIDllil©l ~raii~Dfy @f ftllil@ ~ilffl®$ te
                                ~(O)~[P>@li"Bl~    woftll'il                                                                                                                            ..
                                                                                                                           -
                                                                                                                           '




Anonymous and had ap[O!l'O)(imately        ai   year of sobriety before she decided thait she did

not have a drinkiillg problem. Mottler does not believe thait she is an alcoholic and

indicated frhait she was only concerned that her pattern of drinking behavior had the

potential to blossom infto alcoholism. Mother should be commended for taking proactive

steps to address any potential drinking problem before it became a problem. This

evidence speaks only to !Mother's maitiurity not to any alcohol abuse issue.

       For this reason, this factor wais not considered.

                     (ii~)   i  53l18l(aiW~5~: 1ntie llft\l(!U'llb.JI IDlril(dl !Jl>lhwsocai~ ~<0>ll!l«l1~ftn@rr of a ~aiL"ftW'$ ~~M$®1hlo~d.


       There is mo evioleroce of any mental health or physical condition or either party -

of ainy member of their household - that would negatively impact upon E.J. For this

reason, fthis factor was root considered.



       The court did not consider any other factors aside from those set forth in this

opinion.

       m.
       Upon considering the genera! custody award factors, it is clear that Mother has

railed to demonstrate thai relocanon to Mississippi would be in the best interests of E.J.

'For the reasons set forth herein, Mother's request for relocation is denied. Given that

Mother has represented that she will not relocate if the Court denied her relocation

request, the Court will not consider a custody award based upon Mother's

representation that she will continue to live in Susquehanna County.

       The record plainly demonstrates mat the parties have work well together, co-

parented and accommodated their respective schedules and obligations so that E.J.

                                                      29
                                                                                           .,'·




has spent suostantial periods of time with both parents. This practice must continue for

the sake of E.J.

       The parties   wm be aiwarded joint   legal custody of E.J. Mother will be awarded

primary physical custody. Father will have substantial periods of partial custody based

upon his work scheolule. On tile days of Father's swing shift where he is 111ot working,

Father shall have partial custody of E.J. commencing on the evening prior to his first

day off and ending upon ihe evening oi the day prior to returning to work. In the event

Father's work schedule does not SJl!ow for custody exchange to occur during the

morning hours, then ~he pairties will exchange custody of E.J. the following morning.




                                              30